TERMINATION PROTECTION AGREEMENT

AGREEMENT effective June 1, 2005 between Thomas and Betts Corporation and its
successors and assigns (the “Company”) and Stanley P. Locke (“Executive”).

WHEREAS, Executive has important management responsibilities and talents which
benefit the Company and its affiliates; and

WHEREAS, the Company believes that its best interests are served if Executive is
encouraged to remain with the Company and the Company has determined that
Executive’s ability to perform Executive’s responsibilities and utilize
Executive’s talents for the benefit of the Company, and the Company’s ability to
retain Executive as an employee, will be significantly enhanced if Executive is
provided with fair and reasonable protection from the risks associated with a
change in ownership or control of the Company; and

WHEREAS, the Board has approved the terms and provisions of this Agreement at
its meeting on June 1, 2005;

NOW, THEREFORE, the Company and Executive hereby agree as follows:

1. Defined Terms.

Unless otherwise indicated, capitalized terms used in this Agreement which are
defined in Schedule A shall have the meanings set forth in Schedule A.

The Company and the Executive both agree that the definition of “Change of
Control” listed in Schedule A shall be used for Executive in any and all plans,
programs or agreements in which the Executive participates or to which Executive
is a party in lieu of any similar definition used in such plans, programs or
agreements.

2. Effective Date; Term.

This Agreement shall commence on June 1, 2005 (the “Effective Date”) and shall
continue in effect through June 1, 2008; provided, however, that the term of
this Agreement shall automatically be extended for one additional year beyond
June 1, 2008 and for successive one year periods thereafter, unless, not later
than January 31st of the third calendar year preceding the year in which the
term would otherwise automatically extend (e.g., 2006 for the 2009 calendar
year, 2007 for the 2010 calendar year, etc.), the Company shall have given
written notice to Executive that it does not wish to extend this Agreement for
an additional year, in which event this Agreement shall continue to be effective
until June 1 of the calendar year immediately proceeding the calendar year in
which the term would have otherwise automatically extended; provided, further,
that, notwithstanding any such notice by the Company not to extend, if a Change
in Control occurs during the original or any extended term of this Agreement,
this Agreement shall remain in effect for a period of three (3) years after such
Change in Control.

3. Change in Control Benefits.

If Executive’s employment with the Company or its affiliates is terminated at
any time within three (3) years following a Change in Control (i) by the Company
or its affiliates without Cause, or (ii) by Executive for Good Reason (the
effective date of either such termination hereafter referred to as the
“Termination Date”), Executive shall be entitled to the benefits provided
hereafter in this Section 3 and as otherwise set forth in this Agreement. If
Executive’s employment is terminated within one (1) year prior to a Change in
Control, and Executive reasonably demonstrates after such Change in Control that
such termination was at the request or suggestion of any individual or entity
who or which ultimately effects a Change in Control (an “Anticipatory
Termination”), then Executive’s Termination Date shall be deemed to have
occurred immediately following the Change in Control, and Executive shall be
entitled to the benefits provided hereafter in this Section 3 and as otherwise
set forth in this Agreement. In the event that Executive’s employment is
terminated as a result of death or Disability, Executive shall not be entitled
to the benefits provided in this Section 3 however, the Executive and/or the
Executive’s Family shall be entitled to receive benefits at least equal to the
most favorable benefits provided by the Company under such plans, programs and
policies relating to death and/or disability benefits as in effect at any time
during the 90-day period immediately preceding the Termination Date.

(a) Severance Benefits. Within ten (10) business days after the Termination
Date, the Company shall pay Executive the aggregate of the following amounts:

(i) Executive’s earned but unpaid base salary through the Termination Date at
the rate in effect on the Termination Date, or if higher, at the highest rate in
effect at any time within the 90-day period preceding the Change in Control;

(ii) any unpaid annual bonus payable to Executive in respect of the calendar
year ending prior to the Termination Date (but not less than the Average Bonus);

(iii) a prorated Average Bonus for the calendar year in which the Termination
Date occurs, calculated by multiplying the Average Bonus by a fraction, the
numerator of which is the number of days elapsed in the calendar year up to and
including the Termination Date and the denominator of which is 365;

(iv) a lump sum amount, in cash, equal to three (3) times Executive’s Annual
Compensation;

(v) any unpaid earned and/or accrued vacation;

(b) Additional Health Care Coverage. Until the third anniversary of the
Termination Date, Executive and, as applicable, Executive’s family shall be
eligible, at the Company’s expense, to Participate in each of the Company’s
welfare benefit plans, including, without limitation, all medical, prescription,
dental, disability, salary continuance, group life, accidental death and travel
accident insurance plans and programs of the Company, at the highest level
provided to Executive during the period beginning one year prior to the Change
in Control and ending on the Termination Date; provided, however, that if
Executive becomes employed by a new employer, the coverages provided by the
Company pursuant to this sentence shall become secondary to those coverages
provided by Executive’s new employer. In addition, Executive will be entitled to
full COBRA continuation coverage commencing on the third anniversary of the
Termination Date.

If the Company reasonably determines that the coverage required under this
Section 3(b) would cause a welfare plan sponsored by the Company to violate any
provision of the Code prohibiting discrimination in favor of highly compensated
employees or key employees, or if any benefits described in this Section 3(b)
cannot be provided (or the Company determines that it does not wish to provide
such benefits) pursuant to the appropriate plan or program maintained for
employees of the Company, the Company shall provide such benefits outside such
plan or program at no additional costs (including, without limitation, tax
costs) to the Executive or, as determined by the Company it its sole discretion,
the Company will pay to the Executive the cash equivalent thereof.

(c) Full Vesting of All Stock Options and Restricted Shares.* Notwithstanding
any provision to the contrary in the Company’s equity incentive plans (the
“Equity Plans”) or any award agreement under the Equity Plans, (i) any
outstanding, unexercisable stock options or unvested restricted shares shall
become fully exercisable and vested as of the Termination Date and (ii) all
stock options, whether or not such stock options first become exercisable
pursuant to this Agreement, shall remain exercisable until the third anniversary
of the Termination Date; provided, however, that this sentence shall not
restrict the Company’s ability to adjust or settle outstanding stock options
pursuant to the terms of the Equity Plans, so long as Executive is treated in
any such adjustment or settlement no less favorably than any other employee of
the Company.

(d) Retirement Benefits. Executive shall be entitled to receive retirement
benefits under the change in control provisions of the Company’s Executive
Retirement Plan.

(e) Deferred Compensation. Except as provided otherwise under the Company’s
Supplemental Executive Investment Plan, within ten (10) business days after the
Termination Date, the Company shall pay Executive any undistributed amounts
relating to compensation which were previously deferred by Executive.

(f) Outplacement Services. The Company shall provide Executive with standard
outplacement services by any one qualified outplacement agency selected by
Executive and reasonably satisfactory to the Company.

(g) Other Payments And Benefits. Executive shall be entitled to receive any
payments or benefits that Executive is entitled to pursuant to the terms of any
Company plans, programs or arrangements (including, but not limited to,
retention arrangements), and any such payments or benefits shall vest, (except
as provided in the Thomas & Betts Pension Plan and the Thomas & Betts
Corporation Employee’s Investment Plan) and, if applicable, become payable
immediately upon the Termination Date.

4. Mitigation.

Executive shall not be required to mitigate damages or the amount of any payment
provided for under this Agreement by seeking other employment or otherwise, and
compensation earned from such employment or otherwise shall not reduce the
amounts otherwise payable under this Agreement. No amounts payable under this
Agreement shall be subject to reduction or offset in respect of any claims which
the Company (or any other person or entity) may have against Executive.

5. Gross-Up.

(a) In the event that any payment or benefit received or to be received by
Executive pursuant to the terms of this Agreement (the “Contract Payments”) or
otherwise in connection with Executive’s termination of employment or contingent
upon a change in ownership or control pursuant to any plan or arrangement or
other agreement with the Company (or any affiliate) (“Other Payments” and,
together with the Contract Payments, the “Payments”) would be subject to the
excise tax (the “Excise Tax”) imposed by Section 4999 of the Code, as determined
as provided below, the Company shall pay to Executive, at the time specified in
Section 5(b) below, an additional amount (the “Gross-Up Payment”) such that the
net amount retained by Executive, after deduction of the Excise Tax on the
Payments and any federal, state and local income or other tax and excise tax
upon the payment provided for by this Section 5(a), and any interest, penalties
or additions to tax payable by Executive with respect thereto, shall be equal to
the total value of the Payments at the time such Payments are to be made. For
purposes of determining whether any of the Payments will be subject to the
Excise Tax and the amounts of such Excise Tax, (1) the total amount of the
Payments shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, and all “excess parachute payments” within the
meaning of Section 280G(b)(1) of the Code shall be treated as subject to the
Excise Tax, except to the extent that, in the opinion of independent tax counsel
selected by the Company’s independent auditors and reasonably acceptable to
Executive (“Tax Counsel”), a Payment (in whole or in part) does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code, or
such “excess parachute payments” (in whole or in part) are not subject to the
Excise Tax, (2) the amount of the Payments that shall be treated as subject to
the Excise Tax shall be equal to the lesser of (A) the total amount of the
Payments or (B) the amount of “excess parachute payments” within the meaning of
Section 280G(b)(1) of the Code (after applying clause (1) hereof), and (3) the
value of any non-cash benefits or any deferred payment or benefit shall be
determined by Tax Counsel in accordance with the principles of Sections
280G(d)(3) and (4) of the Code. For purposes of determining the amount of the
Gross-Up Payment, Executive shall be deemed to pay federal income tax at the
highest marginal rates of federal income taxation applicable to individuals in
the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest effective rates of taxation applicable to
individuals as are in effect in the state and locality of Executive’s residence
or place of employment in the calendar year in which the Gross-Up Payment is to
be made, net of the maximum reduction in federal income taxes that can be
obtained from deduction of such state and local taxes, taking into account any
limitations applicable to individuals subject to federal income tax at the
highest marginal rates.

(b) The Gross-Up Payments provided for in Section 5(a) hereof shall be made upon
the earlier of (i) the payment to Executive of any Payment or (ii) the
imposition upon Executive or payment by Executive of any Excise Tax.

(c) Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
a Gross-Up Payment. Such notification shall be given as soon as practicable but
no later than 10 business days after Executive is informed in writing of such
claim and shall apprise the Company of the nature of such claim and the date on
which such claim is requested to be paid. Executive shall not pay such claim
prior to the expiration of the 30 day period following the date on which
Executive gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due). If the
Company notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim;

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company and reasonably satisfactory to
Executive;

(iii) cooperate with the Company in good faith in order to effectively contest
such claim; and

(iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including, but not limited to, additional interest and penalties and
related legal, consulting or other similar fees) incurred in connection with
such contest and shall indemnify and hold Executive harmless, on an after-tax
basis, for any Excise Tax or other tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses.

(d) The Company shall control all proceedings taken in connection with such
contest and, at its sole option, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct Executive to
pay the tax claimed and sue for a refund or contest the claim in any permissible
manner, and Executive agrees to prosecute such contest to a determination before
any administrative tribunal, in a court of initial jurisdiction and in one or
more appellate courts, as the Company shall determine; provided, however, that
if the Company directs Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to Executive on an
interest-free basis, and shall indemnify and hold Executive harmless, on an
after-tax basis, from any Excise Tax or other tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and provided,
further, that if Executive is required to extend the statute of limitations to
enable the Company to contest such claim, Executive may limit this extension
solely to such contested amount. The Company’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and Executive shall be entitled to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or any other taxing
authority. In addition, no position may be taken nor any final resolution be
agreed to by the Company without Executive’s consent if such position or
resolution could reasonably be expected to adversely affect Executive (including
any other tax position of Executive unrelated to the matters covered hereby).

(e) As a result of any uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Company or the Tax Counsel
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies and Executive thereafter is required to pay to the
Internal Revenue Service an additional amount in respect of any Excise Tax, the
Company or the Tax Counsel shall determine the amount of the Underpayment that
has occurred and any such Underpayment shall promptly be paid by the Company to
or for the benefit of Executive.

(f) If, after the receipt by Executive of the Gross-Up Payment or an amount
advanced by the Company in connection with the contest of an Excise Tax claim,
Executive receives any refund with respect to such claim, Executive shall
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto). If after the
receipt by Executive of an amount advanced by the Company in connection with an
Excise Tax claim, a determination is made that Executive shall not be entitled
to any refund with respect to such claim and the Company does not notify
Executive in writing of its intent to contest the denial of such refund prior to
the expiration of 30 days after such determination, such advance shall be
forgiven and shall not be required to be repaid.



  6.   Employment Status; No Effect Prior to Change in Control; Termination for
Cause.

(a) Executive and the Company acknowledge and agree that prior to a Change in
Control, Executive’s employment is “at will” and may be terminated at any time,
by the Company with or without Cause or by Executive with or without Good
Reason, subject to applicable law. In the event Executive’s employment is
terminated for any reason prior to a Change in Control, other than in the case
of an Anticipatory Termination, Executive shall have no rights to any payments
or benefits under this Agreement and after any such termination, this Agreement
shall be of no further force or effect.

(b) In the event Executive is terminated for Cause following a Change in
Control, Executive shall have no rights to any payments or benefits under this
Agreement.



  7.   Indemnification; Director’s and Officer’s Liability Insurance.

Until the sixth anniversary of the Termination Date and for so long thereafter
as any claim for indemnification asserted on or prior to such date has not been
fully adjudicated (the “Indemnification Period”), the Company shall indemnify,
defend, and hold harmless Executive against all losses, claims, damages, costs,
expenses (including attorneys’ fees) or liabilities (including attorneys’ fees)
arising out of actions or omissions or alleged actions or omissions which have
occurred on or prior to the Termination Date to the same extent and on the same
terms and conditions (including with respect to advancement of expenses) as
permitted under applicable law and the Company’s certificate of incorporation
and by-laws as in effect immediately prior to the Change in Control. In
addition, the Company shall maintain Director’s and Officer’s liability
insurance (from an insurance company rated not less than A by A.M. Best Company)
and, if Executive served or has served as a fiduciary of any pension or benefit
plan, ERISA fiduciary insurance, on behalf of Executive, at the level in effect
immediately prior to the Change in Control, for the Indemnification Period.

8. Confidential Information.

Executive acknowledges that any confidentiality agreement entered into by
Executive and the Company remains in full force and effect and survives the
termination of his or her employment with the Company; provided that nothing
contained in such agreement or this Section 8 shall prevent Executive from being
employed by a competitor of any of the Company or utilizing Executive’s general
skills, experience, and knowledge, including those developed while employed by
any of the Company or its affiliates.

9. Disputes.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration in Memphis, Tennessee or, at the
option of Executive, in the county where Executive then resides, in accordance
with the Rules of the American Arbitration Association then in effect, except
that Executive may, at Executive’s option, bring that action in a court of
competent jurisdiction, even if the Company has earlier instituted an action
hereunder. Judgment may be entered on an arbitrator’s award relating to this
Agreement in any court having jurisdiction.

10. Costs of Proceedings.

The Company shall pay for all costs and expenses of Executive, at least monthly,
including attorneys’ fees and disbursements, in connection with any legal
proceeding (including arbitration), whether instituted by the Company or by
Executive, relating to the interpretation or enforcement of any provision of
this Agreement, except that if Executive instituted the proceeding and the
judge, arbitrator or other individual presiding over the proceeding
affirmatively finds that Executive instituted the proceeding in bad faith, then
Executive shall be required to pay all costs and expenses of Executive,
including attorney’s fees and disbursements, and shall not be entitled to
reimbursement. The Company shall pay prejudgment interest on any money judgment
obtained by Executive as a result of such a proceeding, calculated at the prime
rate of interest as reported in the Wall Street Journal, as in effect from time
to time, from the date that payment should have been made to Executive under
this Agreement.

11. Successors And Assigns.

Except as otherwise provided herein, this Agreement shall be binding upon, inure
to the benefit of and be enforceable by the Company and Executive and their
respective heirs, legal representatives, successors and assigns. If the Company
shall be merged into or consolidated with another entity, the provisions of this
Agreement shall be binding upon and inure to the benefit of the entity surviving
such merger or resulting from such consolidation. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company,
by agreement in form and substance satisfactory to Executive, to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. The provisions of this Section 11 shall continue to apply to
each subsequent employer of Executive in the event of any subsequent merger,
consolidation or transfer of assets of such subsequent employer.

12. Withholding.

Notwithstanding the provisions of Sections 4 and 5 hereof, the Company may, to
the extent required by law, withhold applicable federal, state and local income
and other taxes from any payments due to Executive hereunder.

13. Applicable Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Tennessee, without reference to principles of conflicts of law,
applicable to contracts made and to be performed therein.

14. Entire Agreement.

This Agreement constitutes the entire agreement between the parties regarding
severance benefits following a Change in Control and supersedes and overrides
any prior agreement entered into between the Company and Executive regarding
severance benefits following a Change in Control. This Agreement may be changed
only by a written agreement executed by the Company and Executive.

15. Notice.

Notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when personally delivered,
delivered by a nationally recognized overnight delivery service, or sent by
certified mail, return receipt requested, postage prepaid, addressed to the
respective addresses last given by each party to the other, provided that all
notices to the Company shall be directed to the attention of the Board with a
copy to the Secretary of the Company. All notices and communications shall be
deemed to have been received on the date of delivery thereof or on the third
business day after the mailing thereof, except that notice of change of address
shall be effective only upon receipt.

16. Severability.

The provisions of this Agreement shall be deemed severable, and the invalidity
or unenforceability of any provision hereof shall not affect the validity or
enforceability of the other provisions hereof.

IN WITNESS WHEREOF, the parties have executed this Agreement on the 1st day of
June, 2005.

      THOMAS & BETTS CORPORATION

 
   
By:
  /s/ J.N. Raines
 
   
Name
  J.N. Raines



      Title Vice President — General Counsel and Secretary

/s/ Stanley P. Locke



      Stanley P. Locke
Vice President — Controller

1

Schedule A

CERTAIN DEFINITIONS

As used in this Agreement, and unless the context requires a different meaning,
the following terms, when capitalized, have the meaning indicated:

"Annual Compensation” means the sum of (i) Executive’s annual rate of base
salary in effect on the date of the Change in Control or, if higher, the
Termination Date, (ii) the Average Bonus and (iii) Executive’s perquisite
allowance for the calendar year immediately prior to the calendar year in which
the Change in Control occurs.

"Average Bonus” means the greater of (i) Executive’s target bonus for the
calendar year immediately prior to the calendar year in which the Change in
Control occurs or (ii) the highest bonus paid or payable to Executive in respect
of any of the five (5) calendar years (annualized with respect to any such
calendar year for which Executive has been employed for only a portion thereof)
immediately prior to the calendar year in which the Change in Control occurs.

"Average Long Term Incentive Award” means the sum of (i) the average
Black-Scholes value (as determined by the accountant employed by the Company
immediately prior to the Change in Control) of the annual stock options granted
to Executive during the three calendar years immediately prior to the calendar
year in which the Change in Control occurs and (ii) the average value of the of
the annual restricted stock awards (determined by reference to the closing
values of the restricted shares on the dates on which they were granted) granted
to Executive during the three calendar years immediately prior to the calendar
year in which the Change in Control occurs.

"Board” means the Company’s Board of Directors.

"Cause” shall mean Executive’s termination of employment due to:



  (a)   Executive’s conviction of, or plea of guilty or nolo contendere to, a
felony; or

(b) the willful engaging by Executive in gross misconduct which is materially
and demonstrably injurious to the Company.

For a termination of employment to be for Cause: (i) Executive must receive a
written notice which indicates in reasonable detail the facts and circumstances
claimed to provide a basis for the termination of Executive’s employment for
Cause; (ii) Executive must be provided with an opportunity to be heard no
earlier than 30 days following the receipt of such notice (during which notice
period Executive has the opportunity to cure and has failed to cure or resolve
the behavior in question); and (iii) there must be a good faith determination of
Cause by at least three-quarters of the non-employee outside director members of
the Board.

"Change in Control” For the purpose of this Agreement, a “Change in Control”
shall, without limitation, be deemed to have occurred if:

(a) A third person, including a “group” as such term is used in Section 13(d)(3)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), becomes
the beneficial owner, directly or indirectly, of 25% or more of the combined
voting power of the Company’s outstanding voting securities ordinarily having
the right to vote for the election of directors of the Company; or

(b) Individuals who, as of the date hereof, constitute the Board cease for any
reason to constitute at least a majority of the Board, provided that any person
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least
three-quarters of the directors comprising the Board as of the date hereof
(other than an election or nomination of an individual whose initial assumption
of office is in connection with an actual or threatened election contest
relating to the election of directors of the Company) shall be, for purposes of
this Agreement, considered as though such person were a member of the Board as
of the date hereof; or

(c) The consummation of (i) any consolidation, share exchange, merger or
amalgamation of the Company as a result of which the individuals and entities
who were the respective beneficial owners of the outstanding common stock of the
Company and the voting securities of the Company immediately prior to such
consolidation, share exchange, merger or amalgamation do not beneficially own,
immediately after such consolidation, share exchange, merger or amalgamation,
directly or indirectly, 60% or more, respectively, of the common stock and
combined voting power of the voting securities entitled to vote of the company
resulting from such consolidation, share exchange, merger or amalgamation; or
(ii) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all the assets or earning power
of the Company; or

(d) The approval by the shareholders of a plan of complete liquidation or
dissolution of the Company.

(e) For purposes of any plan or agreement that refers to a definition of Change
in Control in Section 2 of the Employment Agreement, the above definition of
Change in Control shall be deemed to be the reference definition.

"Code” means the Internal Revenue Code of 1986, as amended.

"Company” means Thomas & Betts Corporation and its successors and assigns.

"Disability” means total disability or permanent disability as determined under
the Company’s long-term disability plan in which Executive participates, as it
exists from time to time; provided, however, if Executive does not participate
in the Company’s long-term disability plan, then “Disability” means an illness
or injury which prevents Executive from performing his or her duties, as they
existed immediately prior to the illness or injury, on a full time basis for 180
consecutive business days, and is determined to be total and permanent
disability by a physician selected by the Company and acceptable to Executive or
Executive’s legal representative.

"Good Reason” means any of the following actions, without Executive’s express
prior written approval, other than due to Executive’s permanent disability or
death:

(i) any reduction in Executive’s annual base salary;

(ii) any failure to pay Executive an annual bonus, in cash, at least equal to
the Average Bonus;

(iii) any failure by the Company to grant Executive with long term incentives
annually that are at least equal to the value of the Average Long Term Incentive
Award, where the value of the long term incentives granted to Executive in any
year are determined by the accountants employed by the Company immediately prior
to the Change in Control using a valuation method consistent with the
methodology used to value the Average Long Term Incentive Award;

(iv) Executive’s duties, titles, responsibilities or authority (including
offices and reporting relationships) are diminished in any way in comparison to
the duties, titles and responsibilities or authority enjoyed by Executive
immediately prior to the Change in Control, other than as a result of an
insubstantial and inadvertent action which is remedied by the Company promptly
after receipt of notice thereof by Executive;

(v) any material reduction in Executive’s and/or Executive’s family’s
eligibility to participate and his/her/their level of benefit in each of the
Company’s welfare benefit plans, including, without limitation, all medical,
prescription, dental, disability, salary continuance, group life, accidental
death and travel accident insurance plans and programs of the Company in
comparison to the highest level of eligibility and level of benefit enjoyed by
Executive and Executive’s family during the 90 day period preceding the Change
in Control;

(vi) any material reduction, in the aggregate, in Executive’s ability to
participate in all incentive, savings and retirement plans or programs
applicable to other key executives (including the Company’s restricted stock and
stock option plans), to a level less favorable to Executive than the highest
level enjoyed by Executive in such plans or programs during the 90 day period
preceding the Change in Control;

(vii) the Company’s requiring Executive to be based at any office or location
which is located more than 35 miles from the location where Executive was based
immediately prior to the Change in Control;

(viii) any material reduction of any fringe benefits, including any car
allowance enjoyed by Executive during the ninety (90) day period immediately
prior to the Change in Control;

(ix) any material reduction in the level of Executive’s entitlement to a
particular office or office size or to particular furnishings or to secretarial
or other assistance as enjoyed by Executive during the ninety (90) day period
immediately prior to the Change in Control;

(x) any reduction in the level of Executive’s entitlement to paid vacation as
enjoyed by Executive during the ninety (90) day period immediately prior to the
Change in Control;

(xi) any termination of employment by Executive within the thirty-day period
immediately following the first anniversary of the Change in Control; or

(xii) the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform the Agreement, as contemplated in
Section 11 of this Agreement.

Executive’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any circumstances constituting Good Reason hereunder.
For purposes of the Agreement, any good faith determination of “Good Reason”
made by Executive shall be conclusive.

* Because this provision extends the option term, it could be viewed as a
cancellation and re-grant of an ISO and if such ISO is “in the money” it may
cause such regranted option to fail to qualify as an ISO. Also, even if the
option qualifies as an ISO, it will lose its ISO treatment if it remains
outstanding after three months from the termination date.

2